Name: Council Regulation (EEC) No 1888/84 of 26 June 1984 introducing special measures of Community interest in the field of employment
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service;  cooperation policy;  European construction;  employment
 Date Published: nan

 4 . 7 . 84 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1888/84 of 26 June 1984 introducing special measures of Community interest in the field of employment recently been started or are about to be started, or measures being carried out or about to be carried out in connection with the implementation of current schemes of Community interest ; Whereas the schemes or measures must be specified and supported by the information required in order to retain only those which are of Community interest in the field to which they relate ; Whereas the implementation of the schemes or measures referred to in this Regulation must be subject to the control of the Commission , without prejudice to the controls laid down by the Treaties and the Finan ­ cial Regulation ; Whereas the Treaty has not made provision for specific powers for this purpose , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the European Council held in Stuttgart from 17 to 19 June 1983 reached certain conclusions ; Whereas the European Council has declared that high priority should be given to employment policy, in particular to the employment of young people ; Whereas it is necessary to introduce in the field of employment special measures of Community interest involving financial assistance from the Community to employment schemes or measures carried out in this field in the United Kingdom ; Whereas the total amount of the Community assis ­ tance necessary for the said special measures is esti ­ mated at 275 million ECU ; Whereas it is necessary to pursue an employment policy of which the major feature should be the improvement of the employment prospects of the categories of persons most seriously affected by unem ­ ployment ; Whereas the schemes or measures specified in this Regulation are designed to promote additional job opportunities for the unemployed ; Whereas the Community's financial assistance should concern schemes of Communitv interest which have HAS ADOPTED THIS REGULATION : Article 1 Special measures of Community interest relating to employment are hereby introduced in 1984 for the United Kingdom. The Community shall grant finan ­ cial assistance under this Regulation estimated at 275 million ECU in favour of the United Kingdom. Article 2 1 . The special measures of Community interest shall be implemented by means of financial assistance for the implementation of schemes or measures which , in pursuit of employment policy objectives reflecting Community priorities as agreed by the Council , parti ­ cularly in respect of the categories of persons most seriously affected by unemployment, create additional job opportunities for the currently unemployed . These schemes or measures shall in particular encourage early retirement for older workers and lead to the crea ­ tion of job opportunities for the categories of persons most seriously affected by unemployment.(') OJ No C 348 , 23 . 12 . 1983 , p . 9 .O OJ No C 104, 16 . 4 . 1984 , p . 22 . No L 177/2 Official Journal of the European Communities 4. 7 . 84 2. The schemes or measures shall be submitted to the Commission together with all the information necessary in order to assess :  their conformity with the terms of paragraph 1 ,  their conformity with the eligibility criteria laid down in Article 3 ,  their Community interest, taking account of employment strategy and the field under conside ­ ration ,  the possibilities of verifying the implementation of each scheme or measure and of auditing expendi ­ ture . 3 . The Commission may request any additional information necessary for the examination of the said schemes or measures . Article 3 The schemes or measures shall be eligible for financial assistance from the Community provided they are financed by public authorities and fulfil the following criteria : (a) they must serve to bring about the objectives of the Community's employment policy ; (b) they must be compatible with other Community policies ; (c) they must not give rise to distortions of competi ­ tion . Article 4 1 . The Commission shall examine the schemes or measures submitted to it under this Regulation and shall refer them for information to the Committee referred to in Article 7. 2 . In accordance with the procedure laid down in Article 8 , the Commission shall decide on : (a) the schemes or measures meriting Community assistance , in the light of the terms of Article 2(1 ) and the criteria laid down in Article 3 ; (b) the amount of the Community's financial assis ­ tance, within the limits of the appropriations available . 3 . The Community's overall financial contribution may not exceed 60 % of the public expenditure provided for the implementation of each scheme or measure . 4 . Community financial assistance shall be made only in respect of schemes or measures initiated after 1 January 1983 . No contribution shall be made in respect of schemes completed before the entry into force of this Regula ­ tion . 5 . The Commission decisions referred to in para ­ graph 2 shall be published in the Official Journal of the European Communities. Article 5 1 . Appropriations relating to the special measures referred to by this Regulation shall be entered in the general budget of the European Communities . 2 . When the implementation of the scheme or measure has already started, the advance payment shall be equal to the Community share of the amount already committed, as certified by the Member State concerned : that advance may not however exceed 90 % of the total Community contribution . The Commission shall first ensure that every scheme or measure has been started as required by this Regula ­ tion . In other cases , as soon as the Commission has taken a decision pursuant to Article 4 (2), it will grant an advance of 50 % . A further advance of 40 % will be granted once 50 % of the expenditure on the scheme or measure has been made . 3 . Payment of the 10 % balance shall be effected immediately after the sum referred to in paragraph 2 has been used up , as certified by the United Kingdom Government, provided that implementation of the scheme or measure proceeds as planned and that on-the-spot checks have been carried out in accor ­ dance with the procedure provided for in Article 6 . Article 6 1 . The Commission shall ensure that each scheme or measure is implemented in accordance with this Regulation , with the provisions adopted for its applica ­ tion and with the Regulations adopted pursuant to Article 209 of the Treaty. To this end, the United Kingdom shall supply the Commission with all information requested by it and shall take all steps with regard to Community-assisted schemes or measures to facilitate such supervision as the Commission may consider appropriate , including on-the-spot checks made at its request with the approval of the United Kingdom by its competent authorities , in which Commission officials may partici ­ pate . The United Kingdom shall make available to the Commission , for a period of three years from the transfer of the balance referred to in Article 5 (3), all supporting documents or certified copies thereof rela ­ ting to expenditure . 2 . Where a scheme or measure is not implemented in conformity with this Regulation or departs substan ­ tially from decisions taken for its application , the Commission may suspend payments still due. In this 4. 7 . 84 Official Journal of the European Communities No L 177/3 case, it may decide that sums already paid or still due are to be allocated, in accordance with the procedure laid down in Article 8 , to other schemes submitted under this Regulation . If, in the opinion of the Commission , no other scheme or measure is available, it shall recover the payments made . Article 7 1 . An Advisory Committee (hereinafter called 'the Committee') is hereby established, composed of repre ­ sentatives of the Member States and chaired by a representative of the Commission . 2 . Within the Committee, the votes of the Member States shall be weighted in accordance with Article 1 48 (2) of the Treaty. The chairman shall not vote . Article 8 1 . Where the procedure laid down in this Article is to be followed , the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit to the Committee drafts of decisions to be taken . The Committee shall deliver its opinion on the drafts within a time limit which the chairman may fix according to the urgency of the matter. An opinion shall be adopted by qualified majority in accordance with Article 148 (2) of the Treaty. 3 . After this Committee has delivered its opinion , the Commission shall adopt decisions , which shall apply immediately. Article 9 The United Kingdom shall , in agreement with the Commission , take the necessary steps to ensure that suitable publicity is given to the assistance granted under this Regulation . Article 10 The Commission shall report every six months from the entry into force of this Regulation to the Council and to the European Parliament on the application thereof, Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Fontainebleau, 26 June 1984. For the Council The President C. CHEYSSON